I would like to begin by expressing our gratitude to the President and to the Secretary-General for their notable efforts in carrying out their mandates.
The statistics could not be more eloquent — 80 per cent of the world’s population owns only 6 per cent of the wealth, while the wealthiest 1 per cent enjoys half of the world’s patrimony. No less than 795 million people suffer from chronic hunger, and 18,000 children die every day due to poverty. More than 660 million people consume non-potable water, and 780 million adults and 103 million young people are illiterate. It is quite likely that they have never heard of the Millenium Development Goals, but if they had they would scarcely believe in the new Sustainable Development Goals (SDGs).
The gap between our deliberations and the realities of our peoples is persistent. The lack of political will of industrialized countries is clear. We see the perpetuation of the irrational patterns of capitalist production and consumption that lead to the degradation of living conditions on our planet. The enormous conventional and nuclear stockpiles and the annual military expenditures of $1.7 trillion contradict those who claim that we lack the resources to end poverty and underdevelopment.
However, there are many arguments that justify the urgency of building a new international financial architecture. In developed countries, welfare societies are disappearing, political systems are in crisis, pockets of poverty are expanding, brutal neoliberal adjustment programmes are used against workers, young people and migrants, and dark and dangerous neo-fascist forces gain strength.
The philosophy of plundering underpins NATO countries’ military interventions and non-conventional wars against sovereign States as they seek to overthrow Governments and appropriate natural resources. The imposition of unilateral coercive measures and the use of financial, legal, cultural and media tools to destabilize Governments has become our daily bread. The militarization and aggressive use of cyberspace, the violation of the human rights of hundreds of millions of people, and the waves of refugees driven by underdevelopment and NATO interventions towards Europe are evidence of the cruelty, oppressive nature, inefficiency and unsustainability of the current international order, without there being a single response based on respect for human rights and the dignity of persons or aiming at resolving the root causes of the problems.
The year 2015 was also one of the worst in terms of climate change, with mounting global temperatures, the melting of the polar ice caps, the rise in sea levels and an increase in greenhouse-gas emissions. Under these circumstances, we reiterate our solidarity with the small island developing States, especially in the Caribbean, which are the most deeply affected by climate change and for which we demand fair, special and differential treatment.
While we all expect to see some progress in the fulfilment by industrialized countries of the obligations entered into under the ambiguous Paris Agreement on Climate Change, only tangible data on financing and transfers of technology to developing countries can justify hopes for the survival of the human species. However, capitalism will never be historically or environmentally sustainable.
Peace and development are the raison d’être of the United Nations. The creation of a culture of peace and justice as the basis of a new international order is an urgent and imperative need for the human species. Any attempt to prolong the existence of a unipolar world through war, domination or hegemony would be suicidal. The observance of the Charter of the United Nations and international law are indispensable for peaceful coexistence among States.
The United Nations must be defended from unilateralism. At the same time, it needs to be reformed into a more democratic Organization, one that is closer to the problems, needs and aspirations of people. It must be capable of leading the international system towards peace, sustainable development and respect for all human rights for everyone.
The reform of the Security Council, in both its composition and its working methods, is a task that should not be postponed any longer. The strengthening of the General Assembly and the restoration of the functions that were usurped by the Security Council should guide our search for a more democratic and efficient Organization.
It is imperative to find a just and lasting solution to the Middle East conflict, inexorably based on the exercise of the inalienable right of the Palestinian people to build its own State within the pre-1967 borders, with East Jerusalem as its capital.
The situation of the Western Sahara requires an effort pursuant to the relevant United Nations resolutions to guarantee the self-determination of the Sahrawi people and respect for their legitimate right to live in peace in their territory.
Once again, we reiterate our confidence that the people of the Syrian Arab Republic will be able to resolve their differences on their own when the foreign intervention aimed at promoting regime change ceases.
NATO’s attempts to expand its presence closer to Russia’s borders and the deployment of its anti-missile systems are an incentive to the arms race and a threat to international peace and security. Similarly, we express our opposition to the unjust and unilateral sanctions imposed against the Russian people that are also harmful to Europe.
Cuba, which has been the victim of State terrorism, reiterates its strong condemnation of all forms and manifestations of terrorism.
The Proclamation of Latin America and the Caribbean as a Zone of Peace, signed in Havana by the Heads of State and Government of our region in January 2014, during the third Summit of the Community of Latin American and Caribbean States, establishes principles and rules for coexistence, cooperation and respect among States that are indispensable for the realization of the right to peace and applicable to relations within our America and its relations with the hemisphere and the world.
We welcome the historic General Agreement for the Termination of the Conflict and the Construction of a Stable and Lasting Peace, which was reached in Havana on 24 August. We will do our best, always at the request of the parties, to support its implementation.
We will continue to support the Government and the people of Venezuela, the civic-military union and Constitutional President Nicolás Maduro Moros in defence of its sovereignty and self-determination against the imperialist and oligarchic interference that is attempting to destroy the Bolivarian and Chavista revolution to take over Venezuela’s oil reserves and reverse the enormous social achievements that have been attained.
We strongly condemn the parliamentary and judicial coup d’état perpetrated in Brazil against President Dilma Rousseff and express our solidarity with her, the Brazilian people, the Workers’ Party and former President Luiz Inácio Lula da Silva.
We reiterate our conviction that the Puerto Rican people deserve to be free and independent, after more than a century under colonial rule.
We will not renounce any of our revolutionary and anti-imperialist principles, the defence of independence, social justice and peoples’ rights, nor our commitment to cooperate with those in greatest need. Cuban cooperation workers, who work on all continents, will continue to make their contribution, including the 46,000 persons who are currently working in 61 countries fighting for the life and health of human beings.
The Cuban Medical Professional Parole Programme, applied by the United States of America to pursue the political objective of impeding Cuba’s medical cooperation and deprive the recipient countries and Cuba of valuable and highly qualified human resources, is a shameful obstacle. Just over a year has elapsed since the restoration of diplomatic relations between Cuba and the United States and the reopening of their respective Embassies. Some progress has been achieved in our bilateral relations, particularly in diplomatic relations, dialogue and cooperation in areas of common interest, as evidenced by high-level visits, including a visit by President Obama, and the dozen of agreements signed on subjects that could render benefits to both countries and the entire hemisphere. However, the fact is that the blockade remains in force. It continues to cause serious damage and hardship for the Cuban people and hampers the functioning of our economy and our relations with other countries.
Executive measures adopted by the Government of the United States, although positive, are still insufficient. There are many recent examples of the economic, commercial and financial damage caused by the blockade to Cuba and to third countries. As long as this continues to happen, we will continue to present the draft resolution entitled “Necessity of ending the economic, commercial and financial embargo imposed by the United States of America against Cuba” for consideration by the Assembly.
We reiterate the readiness of the Government of Cuba to continue developing a respectful dialogue with the Government of the United States, while knowing that we still have a long way to go if we are to normalize our relations, which means building a model of bilateral relations that is a totally new in terms of our common history that can never be forgotten. For this to be possible some day, it will be essential for the blockade to be lifted. In addition, the territory illegally occupied by the United States Naval Base at Guantánamo, against the will of Cuba, must be returned to us.
The Cuban people, even amid the adverse conditions imposed by the current international scenario and the persistence of the economic, commercial and financial blockade imposed by the United States, continues to be involved in updating the economic and social model that it has decided to implement in a fully sovereign way in order to build an independent, sovereign, socialist, prosperous and sustainable nation.
